Defendant’s contention that the Sandoval proceedings were improperly conducted is unpreserved for review and, in any event, without merit. The court made it clear that any response to its inquiry to defense counsel for an indication of what defendant might testify about would be entirely voluntary. Moreover, the court noted that it was interested in "what the defendant is going to be saying, whether there is any other source for that kind of evidence”, an indication of the court’s intention to bear in mind what effect its ruling might have in inhibiting defendant from taking the stand (People v Clemente, 202 AD2d 302, lv denied 84 NY2d 906). Finally, defendant has shown no prejudice regarding the response defense counsel gave. We note that the Sandoval ruling itself was entirely proper. We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Williams and Tom, JJ.